Citation Nr: 0632285	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  05-00 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from August 1942 to February 
1946.  He died in December 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the above Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1948 and divorced in January 1977.

2.  The appellant remarried in June 1978.  She and her second 
husband were divorced in January 1979.  The appellant is 
currently unmarried.

3.  The veteran died in December 1997.

4.  The veteran's death certificate identifies him as 
divorced, with no surviving spouse.

5.  The appellant was not the veteran's lawful spouse at the 
time of his death in December 1997.  



CONCLUSION OF LAW

Beause the appellant is not the surviving spouse of the 
veteran, her claim of eligibility for potential entitlement 
to VA benefits due to the veteran's death lacks legal merit.  
38 U.S.C.A. §§ 101(3), 1310, 1311 (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.53, 3.312 3.215 (2006); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U.S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based upon an interpretation of law, rather 
than consideration of factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of this appeal is dependent on interpretation of the 
regulations pertaining to recognition of the appellant as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  The evidence of record shows the 
appellant was divorced from the veteran some two decades 
before his death, she does not dispute the validity of the 
divorce decree entered in January 1977, and the record shows 
that she married another man after her divorce from the 
veteran.  The appellant does not contend, nor does the 
evidence indicate, that she and the veteran ever remarried 
after her second divorce.  

Absent evidence that the appellant was married to the veteran 
at the time of his death, there is no reasonable possibility 
that further evidentiary development by VA would aid in 
substantiating the claim.  Therefore, any deficiencies 
regarding VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

II.  Law and Regulations

In general, benefits may be awarded to a surviving spouse 
upon the service-connected death of the veteran.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006).  Under the 
regulations, a "surviving spouse" is defined, in part, as a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death.  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.


III.  Factual Background

The evidentiary record includes a copy of a marriage license 
documenting that the appellant and the veteran were married 
in December 1948 in the State of Texas.  Three children were 
born to them.  The marriage between the appellant and the 
veteran was dissolved by a divorce decree issued in January 
1977 by the Domestic Relations Court of Tarrant County, 
Texas.  The appellant remarried in June 1978 and obtained a 
divorce from her second husband in January 1979.  

The veteran's death certificate reflects that he died on 
December [redacted], 1997.  At the time of his death, service 
connection was not in effect for any disability.

A copy of the veteran's last will and testament, executed in 
June 1966, shows the appellant was named as a beneficiary of 
his estate.  However, also of record is a copy of what 
appears to be a second handwritten last will and testament, 
executed in April 1978, in which the veteran's three children 
were named as beneficiaries of his estate.  There was no 
provision made for the appellant.

In May 2004, the appellant filed a claim for entitlement to 
VA death benefits, listing herself as the surviving spouse of 
the veteran, but indicating that she had not lived 
continuously with him from the date of their marriage to the 
date of his death.  She reported that she had been married to 
the veteran from December 1948 to January 1977, and that the 
marriage had ended in divorce.  She also listed her 
subsequent marriage to, and divorce from, her second husband.  

The appellant has not advanced any specific basis for her 
claim for VA death benefits other than her need for financial 
assistance.  She asserts that the veteran had been totally 
disabled at the age of 38, and that she was solely 
responsible for the upbringing and support of their children, 
as well as medical expenses for the veteran.  She stated that 
she and the veteran agreed to divorce, after their youngest 
child married, in order to relieve her of the financial 
responsibilities his incapacity had forced upon her.  

IV.  Analysis

The evidence of record clearly documents that the appellant 
was not the veteran's surviving spouse at the time of his 
death, and she has not contended to the contrary.  Although 
she and the veteran were married in December 1948, they 
divorced in January 1977, 20 years prior to his death.  The 
appellant does not contend, nor does the evidence indicate, 
that she and the veteran ever remarried.  Furthermore, 
according to the veteran's death certificate, at the time of 
his death, he was divorced, and had no surviving spouse.  The 
veteran's son was listed as his next-of-kin.

Since the appellant has not satisfied the necessary 
requirements to be recognized as the veteran's surviving 
spouse for the purpose of receiving VA benefits, she cannot 
be considered a proper claimant for VA benefits.  

The Board has carefully considered the appellant's 
allegations concerning the circumstances that she describes 
as leading to her divorce from the veteran, and we are 
extremely sympathetic with her financial difficulties.  
However, the law is clear that she lacks legal entitlement to 
the VA benefits which she seeks, by virtue of the fact that, 
at the time of the veteran's death, the appellant and the 
veteran were not married.  Thus, her claim for VA death 
benefits lacks legal merit and must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The Board is constrained 
by the laws enacted by Congress and the promulgated 
regulations governing entitlement to VA benefits.  See 38 
U.S.C.A. § 7104.  


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA death benefits is denied, as a 
matter of law.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


